Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 1 of 9




              EXHIBIT “B”
               Valuation Based on
    Georgia Multiple Listing Service with photos
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 2 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 3 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 4 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 5 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 6 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 7 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 8 of 9
Case 20-71288-pmb Doc 18-2 Filed 11/29/20 Entered 11/29/20 19:13:39      Desc
        Exhibit B Property Comprables Valuation and Photos Page 9 of 9
